Citation Nr: 0026514	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-02 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's hypertension to his period of active service.

2.  The veteran's duodenal ulcer disease is productive of 
mild symptomatology, including diarrhea, nausea, and 
epigastric pain, recurring once or twice per year.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic 
Code 7305 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (1999).

Service connection may be presumed for certain diseases, 
including hypertension, which manifest to a compensable 
degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 
(1999).  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§  1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran claims that his hypertension began during active 
service and has worsened since that time.  The veteran's 
service medical records contain no complaints, findings, or 
diagnoses related to hypertension and the June 1973 
separation examination recorded blood pressure as 132/72.  VA 
outpatient records from July 1973 through July 1993 reported 
various blood pressure readings, largely within the normal 
range.  During a VA examination in September 1973, the 
veteran's blood pressure was recorded as 118/70.  The veteran 
was first observed to have high blood pressure in a November 
1993 VA outpatient entry.  In April 1994, the veteran was 
assessed with mild to moderate systolic hypertension.  
Thereafter, the veteran was placed on prescription medication 
and followed periodically for his hypertension.

Based upon the aforementioned evidence, the Board finds that 
the veteran's claim of entitlement to service connection for 
hypertension must be denied.  The veteran has simply provided 
no evidence of hypertension in service or of a medical link 
between his current hypertension and his period of active 
service.  Evidence of a current disability, with no competent 
medical evidence relating it to service, is insufficient to 
establish a well-grounded claim.  The Board cannot rely 
solely on the veteran's own statements because evidence of a 
medical nexus cannot be established by lay testimony.  See 
Brewer v. West, 11 Vet. App. 228, 234 (1998).  Further, the 
Board has considered 38 C.F.R. §§ 3.307, 3.309 (1999) but 
finds that they are not for application as the veteran was 
not diagnosed with hypertension until many years following 
service.  Therefore, inasmuch as the record contains no 
medical opinion linking the veteran's current hypertension 
with his period of active service, the claim must be denied 
as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.

II. Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of presenting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  In this case, in a June 1998 
rating decision, the RO granted service connection for 
duodenal ulcer disease, and assigned a 10 percent evaluation 
effective from June 1973.  The veteran filed a Notice of 
Disagreement to the June 1998 rating decision.  Therefore, it 
is an original claim placed in appellate status by a Notice 
of Disagreement taking exception with the initial rating 
award.  Accordingly, the claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
VA has a duty to assist the veteran in the development of 
facts pertinent to that claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (applying duty to assist under 38 
U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (increased ratings 
claims).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet. App. 119 (1999), citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 
C.F.R. § 4.2 (1999) (ratings to be assigned in the light of 
the whole recorded history).

In the present case, service medical records show that the 
veteran complained of a recent history of diarrhea four times 
per day, nausea, and heartburn in March 1973.  At the time, 
he was assessed with psychophysiological gastrointestinal 
reaction.  A VA outpatient record dated July 1973 shows that 
the veteran complained of cramping and lower abdominal pain.  
Objective findings included tenderness below the umbilicus 
and normal bowel sounds.  The veteran was assessed with 
functional bowel syndrome.  An upper gastrointestinal series 
the following month confirmed the presence of a definite 
active ulcer in the mid-portion of the duodenal bulb.

During a VA examination in September 1973, objective findings 
included no abnormality of the digestive system, including no 
distention, tenderness, or organomegaly.  The veteran did not 
complete laboratory or radiological testing.  VA outpatient 
records from 1978 through 1998 show that the veteran was 
followed for duodenal ulcer disease, also referred to as 
peptic ulcer disease.  He was maintained on medication and 
appeared to experience exacerbations when not taking the 
medication.  The veteran generally complained of pain and 
nausea during flare-ups.  In May 1980, he complained of left 
upper quadrant pain, and in September 1983, he reported 
nausea and epigastric discomfort.  Abdominal and rectal 
examinations were normal and he was diagnosed with chronic 
peptic ulcer disease.

An upper gastrointestinal series performed in September 1981 
showed a mildly deformed duodenal bulb consistent with 
chronic peptic ulcer disease with pseudo-diverticulum 
formation.  There was a small ulcer crater in the mid-portion 
of the duodenal bulb, with spasm and irritability of the 
duodenal bulb.  An upper gastrointestinal series performed in 
September 1983 showed a severely deformed duodenal bulb 
consistent with chronic peptic ulcer disease and a 
questionable ulcer crater.

In April 1990, the veteran reported stomach pain, black 
stools, diarrhea, vomiting, and nausea.  In May 1990, an 
upper gastrointestinal series revealed a small hiatus hernia 
of the esophagus with reflux, a large active ulcer crater in 
the mid-portion of the deformed duodenal bulb with 
irritability, marked pseudodiverticulum formation of the 
duodenal bulb due to past inflammatory disease, and moderate 
pylorus spasm in association with the active inflammatory 
changes of the duodenal bulb.  In September 1990, the veteran 
complained of dyspepsia, and in October 1990, he reported 
blood in his stool.  In March 1991, he complained of pain, 
vomiting, and sour stomach.  An examination performed in June 
1991 noted mild epigastric tenderness to deep palpation, and 
the veteran was assessed with mildly symptomatic peptic ulcer 
disease.  In October 1991, the veteran's peptic ulcer disease 
was described as mildly symptomatic on medication.  An August 
1992 upper gastrointestinal series showed a markedly deformed 
duodenal bulb with typical cloverleaf formation.  In July 
1993, the veteran reported a possible exacerbation with 
indigestion, burning, mild nausea.  Minimal epigastric 
tenderness was observed.

The veteran failed to report for VA examinations scheduled in 
November 1998 and August 1999.  The RO mailed the veteran 
notice of these examinations at his address of record and 
also provided Supplemental Statements of the Case that 
identified his failure to appear for the examinations.  The 
veteran has provided no cause for his failure to appear.  The 
Board recognizes that 38 C.F.R. § 3.655(b) (1999) directs 
that, when a veteran fails to report, without good cause, for 
a VA examination in conjunction with a claim for increase, 
the claim shall be denied.  However, the Board finds that, 
although a recent VA examination is not available, the record 
contains sufficient evidence to evaluate the veteran's 
duodenal ulcer disease on the merits.

The veteran's duodenal ulcer disease has been awarded a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1999).  Under the rating schedule, a 
duodenal ulcer is rated at 10 percent when it is 
characterized as mild, with recurring symptoms once or twice 
yearly.  For an increased rating to 20 percent, it must be 
productive of recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration; or with 
continuous moderate manifestations.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1999).

Based upon the lengthy history of VA outpatient treatment, 
the Board finds that the veteran's duodenal ulcer disease may 
be characterized as no more than mild.  The veteran appears 
to have symptoms on an occasional basis, with an average of 
once or twice yearly, and often when he has failed to take 
his prescribed medication.  The record contains no episode of 
severe symptomatology averaging ten days in duration or of 
continuous moderate manifestations.  Objective findings have 
been limited to mild epigastric tenderness, and the veteran's 
subjective complaints essentially include epigastric pain, 
and occasional diarrhea, vomiting, and nausea.  Moreover, the 
treating physicians have described the veteran's symptoms as 
mild.  Accordingly, the criteria for the next higher 
evaluation have not been met and the benefit sought on appeal 
must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (West 1991).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
duodenal ulcer disease has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension is denied.

An evaluation in excess of 10 percent for duodenal ulcer 
disease is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

